Hyman Korn, J.
This is a motion to compel plaintiff to provide security for costs in this action (Index No. 10657 —1963). It is not contested that the plaintiff is a resident of Milwaukee, *178Wisconsin, and is thus subject to the provisions of CPLR 8501 (subd. [a]) (security for costs as of right). The sole opposition hereon is based upon the failure of the defendants to move for the instant relief before this date. Under the earlier provisions, the right to security for costs was deemed waived when the defendant’s motion was untimely. (Stevenson v. New York, Lake Erie & Western R. R. Co., 49 Hun 169 [1888]). By virtue of a 1915 amendment to section 3272 of the Code of Civil Procedure, the result was changed with the addition of the words “ at any time,” and this language was subsequently adopted in section 1524 of the Civil Practice Act. While the phrase “ at any time” does not appear in CPLR 8501 (subd. [a]), the Advisory Committee on Practice and Procedure stated that the words were “omitted as unnecessary ” (Third Preliminary Report of Advisory Committee, p. 445 [1959]). As a result, “ the clear intention of the Advisory Committee should be honored and no time limitation placed upon the defendants’ right to seek security (8 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 8501.16). Accordingly, the motion is granted.